Case 9:19-cv-81520-RS Document 10 Entered on FLSD Docket 12/20/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 9:19-CV-81520-RS
 FELIX MARTINEZ,

        Plaintiff,
 vs.

 NPAS, INC., and PALMS WEST HOSPITAL
 LIMITED PARTNERSHIP,

       Defendants.
 _____________________________________/


                    DEFENDANT NPAS INC.’S CERTIFICATE
       OF INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Defendant NPAS, Inc. (“NPAS”) in compliance with the provisions of Rule 7.1, Federal

 Rules of Civil Procedure, discloses the following:

        1.      The name of each person, attorney, association of persons, firm, law firm,
                partnership, and corporation that has or may have an interest in the outcome of
                this action — including subsidiaries, conglomerates, affiliates, parent
                corporations, publicly-traded companies that own 10% or more of a party’s
                stock, and all other identifiable legal entities related to any party in the case:

                NPAS, Inc. is a wholly owned subsidiary of National Patient Account Services, Inc.
                No publicly traded company owns 10% or more of Defendant NPAS, Inc.’s stock.
                NPAS, Inc.

                Carlton Fields, P.A. (counsel for NPAS, Inc.)

                Naomi M. Berry, Esquire (counsel for NPAS, Inc.)

                Scott A. Richards, Esquire (counsel for NPAS, Inc.)

                Felix Martinez (Plaintiff)

                Jibrael S. Hindi, Esquire (counsel for Plaintiff)

                The Law Offices of Jibrael S. Hindi (counsel for Plaintiff)


 120634001.1
Case 9:19-cv-81520-RS Document 10 Entered on FLSD Docket 12/20/2019 Page 2 of 2



               Thomas J. Patti, Esquire (counsel for Plaintiff)

               Paul A. Herman, Esquire (counsel for Plaintiff)

               Consumer Advocates Law Group, PLLC (counsel for Plaintiff)

               Joel A. Brown, Esquire (counsel for Plaintiff)

               Friedman & Brown, LLC (counsel for Plaintiff)

        A supplemental disclosure statement will be filed upon any change in the information

 provided herein.

 Dated: December 20, 2019                    Respectfully submitted,

                                             /s/ Naomi M. Berry
                                             Naomi M. Berry (FBN 69916)
                                             nberry@carltonfields.com
                                             Carlton Fields, P.A.
                                             100 SE Second St., Suite 4200
                                             Miami, Florida 33131
                                             Telephone: (305) 530-0050

                                             and

                                             Scott A. Richards (FBN 72657)
                                             SRichards@carltonfields.com
                                             Carlton Fields, P.A.
                                             200 South Orange Avenue, Suite 1000
                                             Orlando, FL 32801
                                             Telephone: (407) 244-8226
                                             Counsel for Defendant NPAS, Inc.




 120634001.1                                     2
